Citation Nr: 0515121	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-17 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder as secondary to service-connected post traumatic 
stress disorder (PTSD) with panic attacks and agoraphobia. 

2.  Entitlement to service connection for cardiac disorder as 
secondary to service-connected PTSD with panic attacks and 
agoraphobia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied the veteran's claims 
of service connection for PTSD, ear disability, a respiratory 
disorder, and a cardiac disorder.  In September 1997, the 
veteran withdrew his claim of service connection for ear 
disability.  38 C.F.R. § 20.204(b) (2004) (a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision).  In March 1998, a RO hearing 
officer granted service connection for PTSD with panic 
attacks and agoraphobia.

When service connection for psychiatric disability was 
granted in March 1998, the hearing officer found that 
breathing problems and cardiac problems were considered part 
of the veteran's service-connected psychiatric disability.  
However, when notice of this action was sent to the veteran, 
the RO specifically indicated that service connection had not 
been granted for breathing and cardiac problems.  This was 
done in a March 20, 1998, letter.  Consequently, there 
remained on appeal a question of entitlement to service 
connection for respiratory and cardiac difficulties other 
than those contemplated by the March 1998 grant of service 
connection.  Accordingly, in an April 2001 remand, the Board 
framed the issues on appeal as entitlement to service 
connection for respiratory and cardiac disorders.  However, 
in a June 2004 statement to the RO, the veteran specifically 
indicated that he was requesting service connection for 
respiratory and cardiac disorders as secondary to his 
service-connected PTSD.  Thus, the Board will limit its 
appellate review of the veteran's claims to the issue of 
entitlement to service connection for respiratory and cardiac 
disorders as secondary to service-connected PTSD with panic 
disorder and agoraphobia.  


FINDING OF FACT

The veteran currently does not have a diagnosed respiratory 
or cardiac disorder.


CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disorder that is 
proximately due to or the result of service-connected PTSD 
with panic attacks and agoraphobia.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  The veteran does not have a cardiac disorder that is 
proximately due to or the result of service-connected PTSD 
with panic attacks and agoraphobia.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Pertinent Laws and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2004).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Service connection presupposes a current diagnosis 
of the claimed disability. Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

II.  Factual Background

Service medical records, including a May 1969 entry 
examination, chest x-rays taken in August 1969 and October 
1969, as well as an August 1972 separation examination, were 
negative for complaints, diagnoses, or treatment for either a 
respiratory or cardiac disorder.  On the other hand, reserve 
component medical records, dated from November 1973, show 
complaints of palpitation, a pounding heart, dizziness, 
and/or fainting spells.  In April 1975, it was noted that an 
electrocardiogram (EKG) showed sinus arrhythmia.  Moreover, 
private treatment records dated from September 1983 show 
complaints and/or treatment for chest discomfort/pain, heart 
palpitations, and/or dyspnea (see private treatment records 
from Palm Beach Gardens Hospital dated in September 1983; 
examination report from Richard J. Price, M.D., dated in July 
1989).  EKGs showed frequent multifocal premature beats (see 
private treatment records dated in September 1983) as well as 
bradycardia with frequent premature atrial contraction (PAC) 
(see April 1987 EKG).  Records dated from February 1989 show 
that the veteran had periodic complaints and/or treatment for 
acute bronchitis and asthma (see private treatment records 
dated in February 1989, May 1989, and January 1995).  
Nonetheless, other reports, such as September 1983 private 
treatment records from Palm Beach Gardens Hospital, show that 
EKGs, chest x-rays, and a lung scan were normal.  It was also 
opined that stress or a muscle injury had caused chest 
discomfort, and that the cardiac arrhythmias not only 
diminished soon after hospitalization but were well 
controlled with medication.  

Similarly, in July 1989, Dr. Price opined that the veteran 
had no evidence of ischemic heart disease; his chest pain was 
considered musculoskeletal in nature, and the dyspnea was 
thought to be due to a panic disorder.  Likewise, February 
1989 chest x-rays were normal and the May 1994 treadmill 
examination showed no evidence of ischemia.  Furthermore, VA 
examiners in January 1997 and October 2003 concluded, after 
both a review of the record and a comprehensive examination 
of the veteran (the examinations included chest x-rays, and 
pulmonary function tests), that the veteran had essentially 
unremarkable examinations.  See January 1997 VA trachea and 
bronchi and non-tuberculosis disease examination reports and 
October 2003 VA heart examination report).  Indeed, in an 
April 2004 addendum to the October 2003 examination report, 
the VA examiner indicated that the rare premature atrial 
contractions seen on the 1994 stress test of the veteran did 
not cause any symptomatology or limitations.  Overall, the VA 
examiner reiterated his opinion than the veteran did not 
suffer from any cardiac or respiratory disorders.  

III.  Analysis

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  Wallin, supra.

With respect to the first element--current disability--the VA 
examiners in January 1997 and October 2003 concluded, after a 
review of the record and comprehensive examinations of the 
veteran, that the veteran had essentially unremarkable 
examinations.  Indeed, in an April 2004 addendum to the 
October 2003 examination report, the VA examiner reiterated 
his opinion that the veteran did not suffer from any cardiac 
or respiratory disorder.  

As alluded to above, it is now well settled that in order to 
be considered for service connection, a claimant must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).

To the extent that the veteran himself contends that he has 
respiratory and cardiac disorder secondary to his service-
connected PTSD with panic attacks and agoraphobia, laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The statements offered in support 
of the veteran's claim are not competent medical evidence and 
do not serve to establish the existence of a current 
disability.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for respiratory or 
cardiac disorder on a secondary basis.  The benefit sought on 
appeal is accordingly denied.

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in April 2003 and an 
August 2004 supplemental statement of the case of the 
evidence needed to substantiate the claim of entitlement to 
service connection for respiratory and cardiac disorders as 
secondary to service-connected PTSD with panic attacks and 
agoraphobia, and the obligations of VA and the veteran with 
respect to producing that evidence.  In particular, the April 
2003 letter informed the veteran that to substantiate the 
claim for secondary service connection the evidence must show 
a current disability which has been caused by or aggravated 
(accelerated) by the service-connected disability.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including medical 
records, employment records, or records from federal 
agencies.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, would be obtained by VA on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).  (Although all VCAA notifications 
may not have been completed until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA had the veteran examined 
in October 2003 for the specific purpose of determining 
whether he has any respiratory or cardiac disorder as 
secondary to the service-connected psychiatric disability.


ORDER

Entitlement to service connection for a respiratory disorder 
secondary to service-connected PTSD with panic attacks and 
agoraphobia is denied.

Entitlement to service connection for a cardiac disorder 
secondary to service-connected PTSD with panic attacks and 
agoraphobia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


